Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/11/21 have been fully considered but they are not persuasive.
Regarding Claims 1-2 and 4-7; No Remarks have been received that are relevant to the amended claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-7 rejected under 35 U.S.C. 103 as being unpatentable over Sabounjian (US 2015/0090683 A1) in view of Jahn et al. (US 7,975,448 B2).
Claim 1; Sabounjian discloses an elongated sheet metal channel (26, Paragraph [0028], Figures 8-11) structurally capable of transversely supporting drywall grid tees (As shown in Figure 10) at intervals along the channel (Figures 10-11), the channel having a generally vertical web (30), a lower flange (32) and an upper flange (36), the web (30) and flanges (32, 36) being made from a single strip of metal (Figure 12), the lower and upper flanges being connected respectively to lower and upper margins of the web (Figure 12), a vertical spacing between the flanges adapted to receive upright grid tees at the intervals (Figure 12), the lower flange (32) having outer and mid-width portions lying in a generally horizontal plane (Figure 12) at an interval when a tee is received therein (Figure 12), wherein, at said intervals, an inner surface of the web has a consistent cross-section from a lower boundary to an upper boundary of said web (Cross section of 26 does not geometrically deviate from lower flange to upper flange as shown in Figures 10-11); the upper flange at said intervals having a pocket (Height difference between 36 and 34 as shown in Figures 9 and 12, forms a pocket) capable of receiving a distorted end of a grid tee (Shape of structure of Figure 12) resulting from the grid tee being cut with tin snips (Shape of structure of Figure 12), said flanges (32, 36) having outer portions (Ends of 32, 36) in a free state that are generally perpendicular to said web (Figure 12), the pocket being adjacent the web (Figure 12) and separated from the outer portion of the upper flange by a transition zone (Sloped zone between 34 and 36, Figure 12) at which a slope of the upper flange changes (Figure 12) and providing a spacing from the lower flange greater than the free state spacing between the outer portions of the flanges (Spacing between portions 32 and 34 greater then spacing between portions 32 and 36, Figures 9 and 12).
Please note that the limitation “stamped” is considered a Product by Process limitation.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 for more information.  
Sabounjian does not expressly disclose opposed formations stamped into one of the flanges and projecting into a zone between the flanges at the intervals with a spacing along a length of a channel proportioned to straddle a width of the grid tee to longitudinally locate the grid tee along the channel.
Jahn discloses an elongated sheet metal channel (10, Paragraph [0005]) for transversely supporting drywall grid tees (As shown in Figure 1) at intervals along the channel (Figure 1), the channel having a generally vertical web (18), a lower flange (14) and an upper flange (16), the web (18) and flanges (14, 16) being made from a single strip of metal (Paragraph [0005], Figure 3), the lower and upper flanges being connected respectively to lower and upper margins of the web (Figure 3), a vertical spacing between the flanges configured to receive upright grid tees at the intervals (Figure 1), the lower flange (14) having outer and mid-width portions lying in a generally horizontal plane (Figure 3) at an interval when a tee is received therein (Figure 1), opposed formations (20) stamped into one of the flanges and projecting into a zone between the flanges at the intervals (Figures 1-5) with a spacing along a length of a channel proportioned to straddle a width of the grid tee (Figures 1 and 2) to longitudinally locate the grid tee along the channel (Figure 2) for the purpose of providing a structural beam comprising spaced pairs of locating tabs which act to locate and capture end sections of perpendicularly supported runners for providing accurate spacing and lateral support across the beam section.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Sabounjian with opposed formations stamped into one of the flanges and projecting into a zone between the flanges at the intervals with a spacing along a length of a channel proportioned to straddle a width of the grid tee to longitudinally locate the grid tee along the channel, as taught by Jahn, in order to provide the invention of Sabounjian with a structural beam comprising spaced pairs of locating tabs which act to locate and capture end sections of 
Claim 2; Sabounjian discloses while the connecting brackets 64 of cross-bars 60 are located to engage the connectors 32 the connecting brackets 64 are also configured so that they do not hit the top or bottom flanges 36, 32, respectively and can be fit inside the open portion of the channel forming the deck beam 26 (Paragraph [0038]) but does not expressly disclose wherein said pocket has a horizontal width of at least 1/8 a distance of a free edge of the upper flange from the vertical web. 
Since the pocket width needs to be sufficiently large to accommodate the width of the connecting brackets (64, Figure 8) so that they may be articulated vertically to lock the connecting brackets (64), then, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Sabounjian, as modified above, with wherein said pocket has a horizontal width of at least 1/8 a distance of a free edge of the upper flange from the vertical web in order to provide a minimal distance sufficient to accommodate the width of connecting brackets 64 to connectors 40. 
Claim 4; Sabounjian discloses wherein said web is generally flat (As is displayed in Figures 9 and 12).
Claim 5; Sabounjian discloses wherein said lower flange includes a pocket (Pocket formed beneath lower surface of 62a as shown in Figure 12 directly above flange 32 where the arrow for item 26) at an interval adjacent said web (Figure 9).
Claim 6; Sabounjian discloses wherein said pockets of said upper and lower flanges are continuous along the length of the channel (As shown in Figure 9 and 12).
Claim 7; Sabounjian discloses wherein said flanges have substantially the same width (As is shown in Figure 12, width of 32 and 36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J GITLIN whose telephone number is (571)270-5525.  The examiner can normally be reached on Monday through Thursday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.G/Examiner, Art Unit 3635                                                                                                                                                                                                        /BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635